Citation Nr: 0201792	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  95-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disability.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from February 1974 to 
February 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for, in pertinent part, 
an eye disability, a right shoulder disability, and a 
neck/cervical spine disability. 

In June 2001, the Board remanded these matters for further 
development of the evidence.  As to the right shoulder 
disability, the Board asked that a statement of the case be 
issued as the veteran had expressed disagreement with the 
denial of service connection for that disability.  That month 
the RO furnished the veteran with a statement of the case and 
a VA Form 9.  He has not perfected an appeal with respect to 
the issue; thus, it is not now before the Board.  38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2001).

With respect to the issue of service connection for a 
cervical spine disability, the RO granted service connection 
for that disability by October 2001 supplemental statement of 
the case.  As the benefit sought has been granted, that issue 
is no longer in appellate status.  

In July 1993, the veteran appointed AMVETS to represent him.  
In May 2001, prior to certification of this appeal to the 
Board, an official of AMVETS wrote to him withdrawing their 
services as his representative under 38 C.F.R. § 20.608 
(2001).  


FINDINGS OF FACT

An eye disability is not shown to be related to the veteran's 
active service.


CONCLUSION OF LAW

A chronic eye disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, it is believed that all relevant evidence 
which is available has been obtained with regard to this 
issue.  The veteran, moreover, has been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he has been notified of the evidence necessary to 
establish the benefit sought.  Consequently, VA's statutory 
duty to assist the veteran has been satisfied.  The Board 
further finds that the RO has satisfactorily completed that 
development and other action outlined in the Board's June 
2001 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran was diagnosed with vitiligo in service, for which 
he is now service connected.  He had psoralen-ultraviolet-
light (PUVA) treatment for several months in 1986 and 
complained of burning of the eyes on sun exposure.  

In March 1994, he filed a claim of service connection for an 
eye disability, characterized by the veteran as "dry eyes, 
loss of vision."  By October 1994 decision, the RO denied 
service connection for an eye disability.  

In his April 1995 notice of disagreement, he stated that his 
eyes were sensitive to sunlight and that they "actually get 
sunburned when exposed to any kind of light."  In his 
September 1995 substantive appeal, he asserted that his eye 
disability resulted from ultraviolet light (UV) treatment he 
received in service as treatment for vitiligo.  

On April 1996 VA medical examination, the veteran's visual 
acuity was correctable to 20/20, bilaterally; diagnoses were 
bilateral compound astigmatism and a corneal scar in the 
right eye.  The examiner opined that the veteran had no 
lenticular opacities attributable to PUVA treatment.  In 
October 1999, he had another VA eye examination.  The 
examiner diagnosed a small visually insignificant peripheral 
corneal scar, photophobia that was within normal limits, and 
trace meibomitis.  

In June 2001, the Board remanded this case to the RO for a 
definitive diagnosis regarding the veteran's eye disability 
and for a medical opinion regarding the etiology of any eye 
disability found on medical examination.  

On October 2001 VA eye examination, the veteran reported dry 
eyes and that he thought it was due to UV treatment for his 
psoriasis.  He stated he wore proper eye protection during 
the UV treatments.  He complained of sensitivity to sunlight 
and a burning sensation in the eyes.  He stated that he used 
artificial tears about once a week.  The examiner conducted 
various tests, including visual acuity, dilated fundus 
examination, and diplopia field test.  The examiner found the 
veteran's uncorrected vision was 20/40, corrected to 20/20, 
bilaterally, and no sign of dry eyes on objective 
examination.  The burning sensation was due to meibomitis.  
The examiner concluded, after conferring with a chief of 
ophthalmology and reviewing medical literature, that UV 
treatment did not cause the veteran's symptoms.

By October 2001 supplemental statement of the case, the RO 
again denied service connection for an eye disability.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 as requiring the existence 
of a present disability for VA compensation purposes).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  38 C.F.R. § 3.102 (2001).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App.49 
(1990); see also Ortiz v. Principi; No. 01-7006 (Fed. Cir. 
Dec. 17, 2001) (the benefit of the doubt rule applies only 
when the positive and negative evidence renders a decision 
"too close to call").  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).

In order for service connection to be granted, the veteran 
must have a present disability.  See 38 C.F.R. § 3.303; 
Gilpin, supra.  On October 2001 VA eye examination, the 
examiner found no sign of dry eyes.  In the absence of a 
present disability, service connection cannot be granted.  As 
the veteran does not presently suffer from dry eyes, service 
connection for that disability cannot be granted.  Id.

The Board notes that even if the veteran were found to suffer 
from dry eyes, such disability would not merit service 
connection.  For service connection to be granted, a 
presently diagnosed disability must be related to service, 
and the competent medical evidence of record indicates that 
UV treatment do not lead to dry eyes.  Moreover, service 
connection is unwarranted for the veteran's refractive error 
of the eyes, corrected to 20/20, bilaterally, as this does 
not contemplate a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2001).  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's claimed eye disability is not linked to active 
service.  38 U.S.C. § 5107; Gilbert, supra.  


ORDER

Service connection for an eye disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

